 1                                                                       The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    DANA F. BESECKER COMPANY, INC.,
                                                                   NO. 2:18-cv-00602-TSZ
                                                 Plaintiff,
10                                                                 ORDER EXTENDING COURT
                  v.                                               DEADLINES
11
      GREENPORT FOODS LLC, GRUPO ALMOS
12    S.A. de C.V.,

                                              Defendants.
13

14
                  THIS MATTER, having come on before the undersigned Judge on the motion of
15
     plaintiff to extend court deadlines, the Court having reviewed and considered that motion and
16
     all evidence presented, and being fully advised in the premises, now, therefore, it is hereby
17
                  ORDERED, ADJUDGED AND DECREED that plaintiff’s Motion to Extend Court
18
     Deadlines is granted and it is further
19
                  ORDERED, ADJUDGED AND DECREED that Court deadlines are extended as
20
     follows:
21
                  Deadline for FRCP 26(a)(1) Conference:               March 26, 2019
22
                  Initial Disclosures Pursuant to FRCP 26(a)(1):       April 10, 2019
23


     ORDER EXTENDING COURT DEADLINES - 1
     Case No. 2:18-cv-00602-TSZ

     1832529.01
 1                Combined Joint Status Report and Discovery Plan: April 10, 2019

 2                DATED this 17th day of December, 2018.



                                                            A
 3

 4
                                                            Thomas S. Zilly
 5
                                                            United States District Judge
 6

 7
     Presented by:
 8

 9 RYAN, SWANSON & CLEVELAND, PLLC

10
     By
11         Hana A. Kern, WSBA No. 21595
           Attorneys for Plaintiff
12         1201 Third Avenue, Suite 3400
           Seattle, Washington 98101-3034
13         Telephone: (206) 464-4224
           Facsimile: (206) 652-2910
           kern@ryanlaw.com
14

15

16

17

18

19

20

21

22

23


     ORDER EXTENDING COURT DEADLINES - 2
     Case No. 2:18-cv-00602-TSZ

     1832529.01
